DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed 11/24/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANNA K KINSAUL/           Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                             




Status of Claims

Claims 3, 21-25, 27, 29, 33, 34, 39 and 40 have been previously withdrawn as being drawn to an unelected species.  Claims 5, 7-10, 13-18, 20, 26, 28, 30-32, 35-38, 41-44 have been cancelled by applicant.  Claims 1, 2, 4, 6, 11, 12 and 19 are pending examination. 

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 12 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Shanklin (US 4,219,988) in view of Sullivan, (US 2006/0075329).

Regarding claim 1, Shanklin discloses: A system for packaging comprising: 
 (Fig. 1,  high-speed film packaging machine generally designated 10) comprising: 
a film dispenser (Fig. 1 or 2, film feed mechanism 30, 30’) for supplying a web of film; 
a transfer head (Fig. 2, an inverting head section 40) for receiving the web of film from the film dispenser and redirecting the web of film to travel in a machine direction, wherein the transfer head is adapted to manage the web of film to provide an interior space bounded by the film; 
an infeed conveyor (Fig. 2, infeed conveyor 20) for transporting a series of products (Fig. 2, product P) and sequentially delivering in the machine direction a preceding product upstream from a following product from the series of products into the interior space of the film in repeating fashion; 
a longitudinal sealer (Fig. 2, side seal mechanism 50 ) for continuously sealing the film together to form a tube enveloping the preceding product; and 
an end sealer unit (Fig. 2, end sealer 60) that in repeating fashion while the tube is traveling 
(i) provides a trailing edge seal (see Examiner Illustration 1) transverse to the tube upstream from the preceding product to create a packaged product, 
(ii) provides a leading edge seal (see Examiner Illustration 1) transverse to the tube downstream from the following product, and 


    PNG
    media_image1.png
    343
    890
    media_image1.png
    Greyscale


Examiner Illustration 1
(iii) severs the packaged product from the tube and between the trailing edge seal and the leading edge seal (Col. 3, line 57, “As the product progresses further through the machine 10, an end sealing mechanism, denoted generally by the numeral 60, seals the trailing edge of each package while simultaneously sealing the leading edge of the succeeding package in the machine and it also severs one package from the other while the packages are traveling without stopping through the machine.”); 

Shanklin does not explicitly disclose: a product reader configured to sense each product of the series of products transported on the infeed conveyor and to provide detected information for facilitating access to unique product information associated with each sensed product of the series of products;


	Sullivan teaches; a product reader (Fig. 1, sensors 122 and 124; [0022], “For some types of consumer units, a sensor such as a barcode scanner, RFID reader, or scale, is used to extract information about a consumer unit, and that information is passed to the marking device to modify the marking to be added to the device. “) configured to sense each product of the series of products transported on the infeed conveyor and to provide detected information for facilitating access to unique product information associated with each sensed product of the series of products;
a labeling unit (Fig. 1, marking device 120) adapted to apply visual representation of the unique product information to the tube while the tube is moving or to the packaged product while the packaged product is moving ([0034], “As the unit 112 passes the device, the printer in the device 120 marks the packaging for the unit and affixes the programmed RFID tag.”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging system of Shanklin with the control system including the product reader and labeling system of Sullivan in order to combine known elements to achieve a predictable result.  

Regarding claim 2, the modified Shanklin further discloses: the transfer head comprises an inverting head (Fig. 2, an inverting head section 40) adapted to receive a web of folded film from the film dispenser; and the longitudinal sealer (Fig. 2, side seal mechanism 50 ) is located at a side of the tube.  

Regarding claim 4, the modified Shanklin further discloses: the infeed conveyor is adapted to transport a series of differing sized products (Col. 2, line 12, “It is a further object to provide a machine which is capable of handling both high and low profile packages and packages of variable length and width with only relatively simple adjustments when the package size is changed.”).  

Regarding claim 11, the modified Shanklin further discloses: the product reader comprises one or more of a bar code scanner, a laser sensor, a vision system, a camera, an ultraviolet sensor, or an RFID reader (Sullivan - Fig. 1, sensors 122 and 124; [0022], “For some types of consumer units, a sensor such as a barcode scanner, RFID reader, or scale, is used to extract information about a consumer unit, and that information is passed to the marking device to modify the marking to be added to the device. “).  

Regarding claim 12, the modified Shanklin further discloses: the product reader (Sullivan - Fig. 1, sensors 122 and 124; [0022], “For some types of consumer units, a sensor such as a barcode scanner, RFID reader, or scale, is used to extract information about a consumer unit, and that information is passed to the marking device to modify the marking to be added to the device. “) is adapted to sense a product code on an accompanying informational item of the product, the accompanying3First Named Inventor: Russell T. Christman Serial No: 15/571,533informational item comprising machine-readable information and selected from one or more of a packing slip, tracking code, a manifest, an invoice, or printed sheet (Sullivan - [0022], “For some types of consumer units, a sensor such as a barcode scanner, RFID reader, or scale, is used to extract information about a consumer unit, and that information is passed to the marking device to modify the marking to be added to the device.”).

Regarding claim 19, the modified Shanklin further discloses: the labeling unit (Sullivan - Fig. 1, marking device 120) comprises a printer operable to print information on the tube ([0034], “As the unit 112 passes the device, the printer in the device 120 marks the packaging for the unit and affixes the programmed RFID tag.”).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shanklin (US 4,219,988) in view of Sullivan, (US 2006/0075329), in further view of Matt, (US 4,525,977).

Regarding claim 6, the modified Shanklin further discloses: a computer  (Sullivan, Fig 1, control system 130) configured to receive the detected information from the product reader (Fig. 1, scanner 220) and to retrieve from a database (Sullivan, Fig. 2, database system 230) unique product information associated with each sensed product of the series of products, wherein the labeling unit (Sullivan, Fig. 1, marking device 120) is in communication with the computer to receive the unique product information.

The modified Shanklin does not explicitly disclose; a computer comprising a microprocessor.

Matt teaches: a computer comprising a microprocessor (Col. 8, line 57, “The controller 50 is a microprocessor-based controller”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a microprocessor in the computer of the modified Shanklin (taken from Sullivan), thereby combining prior art elements to achieve a predictable and desirable result.  In truth, the microprocessor is a necessary part of the modern computer, without which the computer cannot function.  As such, whether explicitly disclosed or not, the computer controller of Sullivan would have a microprocessor.  The benefit of the microprocessor is that it allows for a smaller computer to be made, it is far less expensive than the other 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731